UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
CHRISTOPHER JAMES,

                                   Plaintiff,
                                                                      ORDER
                 -against-                                            18-CV-5037 (JFB)(GRB)

SUFFOLK COUNTY CORRECTIONAL
FACILITY, et al.

                                    Defendants.
--------------------------------------------------------X
AZRACK, District Judge:

        On September 4, 2018, incarcerated pro se plaintiff Christopher James (“plaintiff”) filed

a complaint in this Court but did not remit the filing fee or file an application to proceed in forma

pauperis. Accordingly, by Notice of Deficiency dated September 5, 2018 (“Notice”), plaintiff

was instructed to either remit the filing fee or complete and return the enclosed application to

proceed in forma pauperis and Prisoner Litigation Authorization form (“PLRA”) within fourteen

(14) days from the date of the Notice. The Notice warned plaintiff that his failure to timely

comply may be dismissed for failure to prosecute. (See Notice, Docket Entry No. 2.) The

Notice was mailed to plaintiff at his address of record on September 5, 2018, and has not been

returned to the Court. To date, plaintiff has not responded to the Notice nor has he otherwise

communicated with the Court. Accordingly, the complaint is dismissed without prejudice

pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that in forma pauperis status for

the purpose of an appeal from this order would not be taken in good faith and therefore in forma

pauperis status is denied. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).         The




                                                        1
Clerk of the Court is directed to mail a copy of this order to the plaintiff at his last known

address and to mark this case closed.


SO ORDERED.
                                                               ______/s/ (JMA)_______________
Dated:    October 11, 2018                                     Joan M. Azrack
         Central Islip, New York                               United States District Judge




                                                  2
